Citation Nr: 1810105	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-35 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected right knee disability characterized as degenerative joint disease of the right knee prior to September 18, 2014, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Coast Guard from November 1977 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2014.  A transcript of the hearing has been associated with the claims file.

The claim was previously before the Board and remanded to the Agency of Original Jurisdiction (AOJ) for additional development in June 2014, February 2016 and September 2017.  There has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In October 2016, the Appeals Management Center (AMC) increased the Veteran's rating to 20 percent for his right knee disability effective September 18, 2014.  Because the increase in evaluation of the Veteran's right knee disability does not represent the maximum evaluation available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1. Throughout the rating period on appeal, the Veteran's right knee disability characterized as degenerative joint disease of the right knee was not manifested by limitation of flexion to 30 degrees, limitation of extension to 15 degrees, instability, or ankylosis, but was manifested by arthritis with painful motion.  Dislocated semilunar cartilage was not shown prior to January 2, 2014.

2. From January 2, 2014, the Veteran's right knee disability characterized as degenerative joint disease of the right knee was manifested by dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the right knee joint.


CONCLUSIONS OF LAW

1.  Throughout the rating period on appeal, the criteria for a separate evaluation of 10 percent, but no higher, for degenerative joint disease of the right knee manifested by arthritis with painful and limited motion are met.  38 U.S.C. §§ 1155, 5107(a) (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2017).

2.  From January 2, 2014 onward, the criteria for a separate 20 percent disability evaluation, but not higher, for degenerative joint disease of the right knee manifested by semilunar cartilage dysfunction are met.  38 U.S.C. §§ 1155, 5107(a) (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A.  VA has met the requirements of 38 U.S.C. §§ 5103 and 5103A.  By correspondence dated in June 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA treatment records, and private treatment records.

The Veteran underwent VA examinations in July 2006, September 2014, and October 2017, and obtained an addendum opinion in October 2016.  The United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the record reveals that, while the October 2017 examination satisfies the requirements of Correia, the July 2006 and September 2014 examinations do not show that the requisite testing was definitively performed.

The Board further notes that in Sharp v. Shulkin, 29 Vet. App. 26, 34 (2017) , the Court noted that the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from a Veteran.  A review of the record reveals that, while the October 2017 VA examination satisfies the requirements of Sharp, the September 2014 examiner's statement that an opinion could not be provided based on the lack of objective evidence does not satisfy the requirements of Sharp.

Nevertheless, the Board finds that a remand to satisfy the requirements of Correia or Sharp is not warranted here, since remanding for another VA examination would not remedy the inadequacies of the Veteran's July 2006 and September 2014 examinations.  For these reasons, the Board finds that VA examinations are in substantial compliance with applicable law and regulations, and that there is no prejudice to the Veteran in proceeding to a decision without a remand under the circumstances.

In January 2014, VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488, 496-497 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As noted in the introduction, the claim has been remanded for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issue being decided.  See Stegall, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied the duty to inform and assist the Veteran, and the Board finds that any errors were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board adjudicating the claim.

II. Analysis

The Veteran seeks a rating in excess of 10 percent for his service-connected right knee disability prior to September 18, 2014, and in excess of 20 percent thereafter.  At a January 2014 Board hearing, the Veteran testified that he had constant pain in his right knee, and that it would constantly swell, grind, and lock up and he regularly received injections to treat his right knee pain.  He testified that he had slight instability of the right knee, and he used a cane and a hinged knee brace to prevent falling and his right knee from giving way.  The Veteran testified that he was unable to do his job as a mail carrier because of his right knee disability.  He testified that he would drive all day as a mail carrier, and getting in and out of his vehicle would cause him constant pain.  The Veteran also testified that his doctor restricted him from walking or standing for more than an hour a day.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Service connection for a right knee disability with an evaluation of 10 percent was granted in a July 1985 rating decision.  Rating decisions issued in November 2001, April 2003, March 2004, and March 2007 continued the 10 percent rating for a right knee disability.  A rating decision issued in October 2016 increased the disability rating to 20 percent effective September 18, 2014.

The Veteran's right knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257-5010 (hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating; see 38 C.F.R. § 4.27 (2017)) prior to September 18, 2014, and under Diagnostic Code 5258 from September 18, 2014.  The Board will consider whether the Veteran is entitled to receive higher ratings for his right knee under all applicable diagnostic codes.

Under Diagnostic Code 5256, ankylosis of the knee in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees warrants a 30 percent rating.  Ankylosis of the knee in flexion between 10 and 20 degrees warrants a 40 percent rating.  Ankylosis of the knee in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.

Diagnostic Code 5260 pertains to limitation of flexion.  A 10 percent evaluation is assignable when flexion is limited to 45 degrees.  A 20 percent evaluation is assignable where flexion is limited to 30 degrees.  An evaluation of 30 percent is assignable when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and a maximum 30 percent when severe.  Id.

Diagnostic Code 5261 applies to limitation of extension of the leg.  A 10 percent evaluation is assignable for extension limited to 10 degrees.  A 20 percent evaluation is assignable for extension limited to 15 degrees.  A 30 percent evaluation is assignable for extension limited to 20 degrees.  A 40 percent evaluation is assignable for extension limited to 30 degrees.  A 50 percent evaluation is assignable when extension is limited to 50 degrees.  Id.

The Court has held that evaluation of a knee disability under Diagnostic Codes 5257 or 5261 or both does not, as a matter of law, preclude separate evaluation of a meniscal disability of the same knee under Diagnostic Code 5258 or 5259, and vice versa.  Id.

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint, warrants a 20 percent rating.  Diagnostic Code 5259 warrants a 10 percent rating for cartilage, semilunar, removal of, symptomatic.  Id.  The Board notes that to avoid pyramiding, Veterans are not eligible for compensation under both Diagnostic Codes, as both pertain to the same disability, meniscal tears.  38 C.F.R. § 4.14.

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The General Counsel has also directed that separate ratings are available if a particular knee disability causes both compensable (10 percent) limitation of extension (Diagnostic Code 5261) and compensable limitation of flexion (Diagnostic Code 5260) of the same joint.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04.

Diagnostic Code 5010 provides that arthritis, due to trauma, substantiated by x-ray findings are to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis is rated according to Diagnostic Code 5003.  Degenerative arthritis established by x-ray findings is to be evaluated based on limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Id.

In VAOPGCPREC 23-97, the VA General Counsel interpreted that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

When evaluating joint disabilities rated based on limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).

In Correia, the Court clarified additional requirements that VA examiners should address when assessing musculoskeletal disabilities, holding specifically, that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  See Correia, supra.

The Board has carefully reviewed the evidence of record and finds that a rating of 10 percent is warranted prior to January 2, 2014 and throughout the rating period on appeal, and a separate 20 percent rating is warranted thereafter.  The evidence in this case does not warrant a rating in excess of those disability percentages.

The Veteran was afforded a VA examination in July 2006, which reflected a diagnosis of mild bilateral degenerative joint disease of the knees.  The examiner noted that the Veteran had functional limitations, and could stand for up to one hour and could walk more than 1/4 of a mile but less than 1 mile.  Physical examination of the Veteran's right knee reflected flexion to 140 degrees with pain at 130 degrees, extension to 0 degrees, and there was no additional loss of motion on repetitive use.

Private treatment records in January 2014 reflect a diagnosis of a tear of medial cartilage or meniscus of knee, current.  December 2013 x-rays of the right knee revealed mild medial and lateral compartment arthritis, moderate patellofemoral arthritis bilaterally.  A January 2014 magnetic resonance imaging (MRI) of the right knee revealed tears of the anterior and posterior horns of the lateral meniscus with a possible displaced fragment or flap like tear of the posterior horn of the medial meniscus; degenerative changes throughout the knee, most severe in the lateral compartment; and multiple intra-articular loose bodies.  The Veteran complained of significant knee pain despite intra-articular injections.  Although the injections helped temporarily, the Veteran still experienced knee pain as well as catching and locking sensations.  Physical examination of the Veteran's right knee reflected flexion to 115 degrees with pain, extension to 0 degrees, and full passive motion.  There was mild swelling, no redness, asymmetry or atrophy of the right knee, and there was palpable effusion with bogginess and crepitus with pain.

The Veteran was afforded a VA examination in September 2014.  The examiner noted that the Veteran had a meniscal tear in his right knee and a meniscectomy in 1982 and 1985.  Physical examination of the Veteran's right knee reflected flexion to 120 degrees and extension to 0 degrees.  Range of motion measurements after repetitive use of testing of the Veteran's right knee reflected flexion to 120 degrees and extension to 0 degrees.  The examiner noted that there was no objective evidence of painful motion, and there was no additional limitation in range of motion following repetitive-use testing.  The examiner noted that the Veteran did not have tenderness or pain to palpation for joint line or soft tissues of the right knee.  Physical examination revealed that the Veteran's right knee had less movement than normal.  The Veteran reported that flare-ups impacted the function of his right knee, and reported that he had parapatellar pain when squatting, and discomfort with full flexion of his knee.  The examiner stated that he could not produce an opinion regarding the functional loss due to pain, incoordination, weakness, or fatigability during flare-ups due to the lack of objective evidence.  Physical examination revealed normal joint stability of the right knee.  The examiner noted that there was no history of patellar subluxation or dislocation of the right knee.  The Veteran reported that he constantly used a cane and occasionally used a knee brace.  The examiner opined that the Veteran's right knee did not impact his ability to work.

VA obtained an addendum opinion in October 2016, regarding whether the Veteran's right knee disability was manifested by dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The examiner opined that the list of symptoms was as likely as not related to the Veteran's right knee disability.

The Veteran was afforded a VA examination in October 2017, which reflected a diagnosis of bilateral degenerative joint disease.  The Veteran reported that his right knee was very stiff in the morning and after sitting for more than 15 to 20 minutes.  He reported that he took medication daily to treat his knee pain.  He stated that he had no sense of instability in his right knee, but stated that at least once or twice a week after walking to his mailbox, he would suddenly feel weak in the knees with a sharp burning pain.  The Veteran did not report locking of his right knee.  He reported that his right knee was swollen everyday compared to his left knee and it did not fluctuate now that he was no longer working.  The Veteran did not report flare-ups of his right knee.  He reported that he had functional loss of the right knee.  He reported that his right knee "kills me to no end," and that it was hard to sit on the toilet and walk up the stairs.  Physical examination of the Veteran's right knee reflected flexion to 90 degrees with pain, and extension to 0 degrees with pain.  The examiner noted that with only 90 degrees of flexion donning and offing shoes was more difficult.  The examiner noted that there was evidence of pain on passive range of motion testing; and noted pain with passive flexion at 80 degrees.  The examiner noted that there was evidence of pain with weight bearing and when the joint was used in non-weight bearing; and the Veteran reported that there was pain at rest in the right knee at a rating of a seven out of ten.  There was objective evidence of moderate pain to palpation of medial and lateral joint lines and the patella inferiorly and there was objective evidence of crepitus.  The Veteran did not have additional functional loss or range of motion following repetitive-use testing, however, the Veteran did have additional pain.  The examiner noted that the Veteran had an enlarged right knee that was consistent with osteoarthritis, which generally worsened with repetitive motion.  The examiner noted that there was no history of recurrent subluxation, lateral instability, or recurrent effusion of the right knee.  Physical examination revealed no instability of the right knee.  The Veteran reported that he regularly used a knee brace and he constantly used a cane to walk to try to improve the pain in his right knee.  The Veteran reported that with a cane, he could walk about 200 to 300 feet, but his pain would increase over that distance.  The Veteran reported that he stopped working as a mail carrier three to four years prior to the examination, due to his knee pain; and since he stopped working, his knees have not improved, and seem to have gotten worse.  The examiner opined the Veteran's right knee disability impacted his ability to perform any type of occupational tasks.  The examiner noted that the Veteran had constant right knee pain, which was worse with prolonged walking or standing.

Based on the evidence as outlined above, the Board finds that the symptoms of the Veteran's right knee disability warrant a rating of 10 percent prior to January 2, 2014 and throughout the period on appeal, and warrant a separate 20 percent rating thereafter.  The Board further finds that the symptoms of the Veteran's right knee disability do not warrant higher disability ratings than those assigned herein. 

The Board finds that a disability rating in excess of 10 percent is not warranted prior to January 2, 2014 or from that date.  The Board does, however, find that a separate 10 percent rating is warranted throughout the rating on appeal.  VA records reflect that the Veteran has been diagnosed as having degenerative arthritis in the right knee.  Repeat examinations during this appeal period have reflected limited and painful, albeit not compensable, motion.  In this regard, the evidence during this period does not reflect findings of limitation of flexion of 30 degrees or less, or limitation of extension of 15 degrees or more.  The Veteran's right knee disability is, however, productive of additional functional limitation beyond what is reflected in his range of motion measurements.  Specifically, the record reflects reports of chronic pain.  These associated functional limitations, however, are contemplated by the 10 percent rating currently assigned his right knee arthritis, especially considering that his limitation of motion has not risen to a compensable level at any point during the pendency of this claim.  See 38 C.F.R. §§ 4.40, 4.45; see also Mitchell, 25 Vet. App. at 42-43; DeLuca, 8 Vet. App. at 206-207.  Thus, because a 10 percent rating under Diagnostic Code 5010 recognizes that his knee joint was affected by arthritis and the evidence shows that it is productive of painful movement with additional limitation of motion on repeated use and associated functional impairment including as due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness, a rating in excess of 10 percent, but no higher is warranted under Diagnostic Codes 5010-5003 during the entire appeal period.

When there is "no actual or compensable limitation of motion," compensation for functional limitation in the form of pain is limited to a single 10 percent disability rating per joint.  See Mitchell, 25 Vet. App. at 36.  The Veteran's symptom of chronic pain is already contemplated in his 10 percent rating under Diagnostic Code 5010.  The Veteran cannot receive another 10 percent rating for pain under any other code contemplating limited and/or painful motion as this would result in compensating the Veteran twice for the same manifestation of his knee disability.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See 38 C.F.R. § 4.71; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  As to whether a rating higher than 10 percent is warranted for degenerative arthritis with painful motion, there are also no findings of favorable ankylosis of the right knee in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, which would warrant a higher rating.  There are no objective findings of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint prior to January 2, 2014, as will be discussed below.  Finally, there is no objective evidence of instability during the appeal period.  Thus, the Board finds that the Veteran is entitled to a separate 10 percent rating based on the presence of arthritis and painful limited motion in the knee throughout the entire appeal period.

Next, based on the record, the Board finds that while the Veteran remains entitled to a 20 percent rating, but no higher, for his right knee dislocated semilunar cartilage under 38 C.F.R. § 4.71a, Diagnostic Code 5258, the Board finds that this rating should be effective from January 2, 2014, the date of the MRI, which revealed tears of the anterior and posterior horns of the lateral meniscus with a possible displaced fragment or flap like tear of the posterior horn of the medial meniscus; degenerative changes throughout the knee, most severe in the lateral compartment; and multiple intra-articular loose bodies.  This is the maximum schedular rating under this diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  The evidence during this period reflects a finding of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.

The Board notes that symptoms associated with the Veteran's semilunar cartilage dysfunction, including specifically locking and giving way, do not necessarily overlap with the painful and limited motion currently rated under Diagnostic Code 5010.  See VAOPGCPREC 23-97 (July 1997) and VAOPGCPREC 9- 98, (August 1998) (holding that separate ratings may be assigned for arthritis of the knee with limited motion and instability of the knee and/or cartilage impairment with associated locking and effusion); Esteban, 6 Vet. App. at 261-62 (separate ratings are permissible so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition).  As these symptoms do not necessarily overlap with limitation of motion, a separate rating under Diagnostic Code 5258 does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14.













							(Continued on the next page)

ORDER

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee prior to September 18, 2014 is denied.

Entitlement to a separate 10 percent rating from September 18, 2014, for degenerative joint disease of the right knee manifested by painful and limited motion is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate 20 percent rating for degenerative joint disease of the right knee manifested by dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint from January 2, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a separate rating in excess of 20 percent for degenerative joint disease of the right knee manifested by dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint from January 2, 2014, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


